Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonga (2007/0290413 A1: figures 1-6 and 9; and paragraphs 21, 25, 29-31, 66, 72 and 80-81).
Tonga teaches a method of blow molding a blow molded structure (container 2-figure 9), the method comprising: positioning, within a mold (9), a device (20) with first and second movable elements (inserts 21 and 22) to collectively define a volume (14), contained within a mold; blow molding a single part (2) by a blow molded structure from a preform (1); and disposing the plastic about the first and second movable elements (21, 22) in the extended position as illustrated in figure 5 wherein the plastic is excluded from the region of the inserts (23, 24) which are physically extended into the molding cavity (14), wherein a container having a recess (16) with two undercut portions (5, 6) attached to the recess as illustrated in figure 9.  .
Allowable Subject Matter
Claims 1-10 allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests the method of claim 11 wherein the blow molded structure is a watercraft.  The closest prior art (Green et al 2013/0017743 A1) discloses a blow molded paddleboard with grip portions (114b), but the reference does not disclose or suggest the manner of forming the grip portions.  The reference to Tonga relates to forming a handle portion of a container and does not lead one to form a molded-in grip portion of a watercraft.
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed 12/21/2020, with respect to retracting the movable elements in a linear manner have been fully considered and are persuasive.  The obviousness rejections of claims 1-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/2/2021